Citation Nr: 0403410	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, with 
congestive heart failure and mitral regurgitation, as 
secondary to service-connected pulmonary tuberculosis (TB).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran opted for a RO hearing.  A transcript of that 
hearing is associated with the claim file. 


FINDINGS OF FACT

1.  The veteran currently is service connected for pulmonary 
tuberculosis, (TB), moderately advanced, completely arrested, 
with right upper lobectomy, rated 30 percent disabling since 
1962.

2.  The veteran has a current mitral regurgitation disorder, 
and has had at least one episode of congestive heart failure.

3.  There is no competent credible evidence to show that the 
veteran's heart disorder to have been caused or made worse by 
his service connected inactive pulmonary TB.


CONCLUSION OF LAW

The veteran's heart disorder is not proximately due to, the 
result of, or aggravated by, his service connected inactive 
pulmonary TB.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2003); Allen v. Brown, 7 Vet. App.439 
(1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

In response to the veteran's August 2000 claim, the RO, in a 
June 2001 letter (letter), provided the VCAA notice to the 
veteran as required by the provisions of the VCAA.  The 
letter explained the type evidence required to support his 
claim.  As to who would obtain what evidence, the letter 
listed the evidence already received and informed the veteran 
to submit to the RO any other evidence he believed would 
support his claim.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO associated with the 
claim file all evidence received and reviewed the evidence of 
record to decide if any other assistance with developing the 
claim was indicated.  The Board notes the veteran's 
representative's request for a VA examination to assess 
whether the veteran's heart disorder is related to his 
service-connected disorder.  Transcript (T), p. 5.

The Board finds that the competent credible evidence of 
record is sufficient to determine the veteran's claim without 
an additional examination, and that VA otherwise has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c)(4) (2003).

Historically, the veteran filed his current claim in August 
2000.  An August 2001 rating decision denied the claim.  The 
veteran submitted a timely notice of disagreement and 
substantive appeal.

A December 1999 University of North Carolina treatment entry 
report reflects that physical examination revealed severe 
left ventricle enlargement with severely decreased left 
ventricle contraction, severe left atrial enlargement, right 
atrial enlargement, thickened aortic valve with mild to 
moderate aortic insufficiency, thickened mitral valve 
leaflets, with severe mitral regurgita, and mild to moderate 
tricuspid regurgitation.  An ejection fraction of 25 percent 
was estimated and an echocardiogram was requested.

The March 2000 VA examination echocardiogram report reflects 
that the veteran to have an ejection fraction of 20-25 
percent along with severe mitral regurgitation.

A December 2000 VA medical examination report reflects that 
the veteran reported being relatively symptom free and that 
he could walk two or three blocks and could go up and down 
stairs.  He denied any swelling and related that he has 
occasional shortness of breath at night.  Physical 
examination revealed no apparent evidence of an enlarged 
heart and no murmurs were heard.  The examiner noted, 
however, that an x-ray revealed an enlarged heart.  Rhythm 
was regular and pulses to both lower extremities were 
adequate, and breath sounds were within normal limits 
bilaterally.  The examiner found no evidence suggesting 
mitral regurgitation, but noted an elevated sedimentation 
rate, cause not clear.

The examiner rendered diagnoses of pulmonary TB, right upper 
lobe, status post right upper lobectomy (by history), healed 
without evidence of recurrence; chronic obstructive pulmonary 
disease; slight decrease in respiratory excursions, 
apparently related to poor posture, with decrease right 
vastus lateralis breath sounds; mitral regurgitation not 
found by examination; and, history of congestive heart 
failure, not found by the examination.  The examiner opined 
that there is no evidence to indicate a causative 
relationship between the veteran's arrested TB and surgery 
and the veteran's claimed heart failure and mitral 
regurgitation.

A July 2001 VA treatment note reflects the veteran's provider 
opined that, contrary to the veteran's concerns, his 
congestive heart failure is not related to his TB or 
lobectomy.

A November 2001 VA emergency treatment entry reflects that 
the veteran received emergency treatment for shortness of 
breath and was released with a diagnosis of congestive heart 
failure.

At the May 2003 RO hearing, the veteran testified that he 
believes there is a connection between his heart murmur and 
his service-connected TB.  He provided no specific reason for 
his belief, other than that his VA care providers told him he 
has a murmur and that his treatment would be to observe the 
condition.  He conceded that no VA provider has ever told him 
that his conditions are connected.  T, pp. 2-3, 4.

The veteran's representative argues that any benefit of the 
doubt should accrue to the veteran and service connection be 
awarded on that basis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

As the evidence set forth above reflects, there simply is no 
evidence that the veteran's heart disorder is caused or 
aggravated by his service-connected TB.  In fact, the 
competent credible medical evidence is that there is no 
connection.  Therefore, the evidence preponderates against 
the granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002). 


ORDER

Entitlement to service connection for a heart condition, with 
congestive heart failure and mitral regurgitation, as 
secondary to service-connected pulmonary TB, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



